Order entered January 31, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01105-CV

                                KATHY BRADY, Appellant

                                              V.

                                  ANITA KANE, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-00890-B

                                          ORDER
       Before the Court is appellee’s January 29, 2019 motion for extension of time to file her

brief. We GRANT the motion and ORDER the brief due on or before February 15, 2019.

Appellee is cautioned that future motions must comply with rule 10.1(a)(5). See TEX. R. APP. P.

10.1(a)(5).


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE